
	
		I
		111th CONGRESS
		1st Session
		H. R. 2752
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Mr. Akin (for
			 himself, Mrs. Bachmann,
			 Mr. Barrett of South Carolina,
			 Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Burton of Indiana,
			 Mr. Cantor,
			 Mr. Carter,
			 Mr. Fleming,
			 Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Mr. Graves,
			 Mr. Herger,
			 Mr. Hoekstra,
			 Mr. Jordan of Ohio,
			 Mr. Lamborn,
			 Mr. Latta,
			 Mr. Marchant,
			 Mr. McCotter,
			 Mr. Moran of Kansas,
			 Mr. Neugebauer,
			 Mr. Paul, Mr. Pence, Mr.
			 Pitts, Mr. Smith of New
			 Jersey, Mr. Souder,
			 Mr. Terry,
			 Mr. Tiahrt,
			 Mr. Wamp, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish certain requirements relating to the
		  provision of services to minors by family planning projects under title X of
		  the Public Health Service Act.
	
	
		1.Short titleThis Act may be cited as the
			 Parent’s Right to Know Act of
			 2009.
		2.Provisions
			 regarding title X family planning projects
			(a)Provision of
			 contraceptive drugs or prescription devices to minorsNone of the
			 funds appropriated in any Federal Act for any fiscal year for carrying out
			 title X of the Public Health Service
			 Act (42 U.S.C. 300 et seq.) may be made available to any family
			 planning project under section 1001 of such title if any provider of services
			 in the project knowingly provides contraceptive drugs or prescription devices
			 to a minor, unless—
				(1)such provider of
			 services has given actual written notice to a custodial parent or custodial
			 legal guardian of the minor, notifying the parent or legal guardian of the
			 intent to provide the drugs or prescription devices, at least five business
			 days before providing the drugs or prescription devices;
				(2)the minor has the
			 written consent of a custodial parent or custodial legal guardian to receive
			 the drugs or prescription devices;
				(3)the minor is
			 emancipated under applicable State law; or
				(4)a
			 court of competent jurisdiction has directed that the minor may receive the
			 drugs or prescription devices.
				(b)Certification of
			 complianceEach provider of services under section 1001 of title
			 X of the Public Health Service Act
			 shall each year certify to the Secretary of Health and Human Services
			 compliance with this section. Such Secretary shall prescribe such regulations
			 as may be necessary to effectuate this section.
			
